Citation Nr: 1411754	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-46 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, characterized as degenerative joint disease, traumatic chondromalacia, and tear of the medial meniscus.

3.  Entitlement to an initial rating in excess of 20 percent for chronic cluster headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1988 to September 1988, and from January 2006 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his December 2009 substantive appeal, the Veteran requested a hearing at the RO before a member of the Board.  He withdrew his hearing request in correspondence received by the RO in April 2010.

The issues of entitlement to higher initial ratings for the Veteran's right knee disability and cluster headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A letter dated in December 2007 discussed the evidence necessary to support the Veteran's claim for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  A VA examination has been conducted.  The Board finds that the examination is adequate in that it was conducted by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  





Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's hearing acuity.  During examination in July 1987, the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
15
LEFT
10
5
20
20
10

During examination in June 1995, the Veteran denied hearing loss.  The following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
10
LEFT
20
10
15
20
25

On post-deployment health assessment in March 2007, the Veteran noted ringing of the ears.  He also expressed concern based on exposure to noise and vibrations from machinery.

On VA examination in December 2007, the Veteran's history was reviewed.  He indicated that he served in laundry services while in Iraq and that he was exposed to noise from generators.  He stated that noise protection was utilized.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
10
10
15
35
25

Speech recognition scores were 100 percent bilaterally.  The examiner concluded that the Veteran had hearing sensitivity within normal limits bilaterally for compensation purposes.  

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the service records nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran seeks higher initial evaluations for his right knee disability and cluster headaches.

With respect to the right knee disability, the Board notes that two VA examinations have been conducted.  Unfortunately, neither adequately addresses the presence of pain during motion.  Specifically, while both generally address pain, neither the December 2007 nor July 2008 examination indicates the point during flexion or extension at which the Veteran experiences pain.  Moreover, while the Veteran has undergone meniscectomy, neither examination report addresses whether the Veteran experiences episodes of locking pain or effusion.  Absent this information, the Board is unable to accurately evaluate this disability.

Regarding the Veteran's cluster headache disability, the Board notes that the disability is currently evaluated pursuant to the criteria for migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under those criteria, a 30 percent evaluation is warranted where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A higher 50 percent rating is provided where there are very frequent, completely prostrating and prolonged attacks productive of severe economic adaptability.  The Board further notes that service connection for this disability was granted based on aggravation of a preexisting disability; thus, the RO determined that while the manifestations of the disability warranted a 30 percent evaluation, the disability was 10 percent disabling prior to the Veteran's most recent period of service, and the resulting evaluation was 20 percent.  As with the Veteran's right knee disability, two VA examinations have been conducted.  However, neither adequately addresses the criteria under which this disability is evaluated.  Specifically, neither examination report contains a discussion of whether there are frequent, completely prostrating and prolonged attacks productive of severe economic adaptability.  Without this information, the Board finds that it cannot accurately evaluate the Veteran's headaches.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should indicate whether there is subluxation or lateral instability, and describe any such manifestations as slight, moderate, or severe.  The examiner should also indicate whether there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  
  
The examiner should also describe any other associated deformity or functional impairment of the knees.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected cluster headache disability.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should describe the manifestations of the Veteran's headache disability, to include the severity, duration, and frequency of the headaches.  Specifically, the examiner should indicate whether there are frequent, completely prostrating and prolonged attacks productive of severe economic adaptability

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


